               IN THE UNITED STATES DISTRICT COURT FOR THE
               EASTERN DISTRICT OF TENNESSEE AT KNOXVILLE

 GRANT HAMRICK,

       PLAINTIFF,

 v.                                                    No. 3:20-cv-00417-TRM-dcp
                                                       JURY DEMAND
 SPLASH TRANSPORT, INC.,
 AHMED ELMEHALAWY,
 NANDLEEN, LLC d/b/a NANDLEEN
 LOGISTICS, and
 REGINALD DEVON JAMES


       DEFENDANTS.
 ______________________________________________/

                  AGREED ORDER FOR MEDICAL RECORDS

       Plaintiff GRANT HAMRICK and Defendants, NANDLEEN LOGISTICS and

 REGINALD DEVON JAMES, by and through their undersigned attorneys hereby

 agree that the Defendants should have an Order and authorizations to acquire

 certain medical records as they pertain to GRANT BEVIN HAMRICK, DOB:

 xx/xx/1964; SSN: xxx-xx-2874, which are in the possession of any doctor, nurse,

 hospital or other health care providers of the Plaintiff. The scope of the records

 obtained is limited in time from the date of entry of this Order and the previous ten

 (10) years.

       All records acquired should be paid for by the Defendants and/or their

 attorneys, and copies provided to Plaintiff’s counsel within ten (10) days from receipt

 of same; however, if records are obtained less than thirty (30) days prior to a hearing,

 deposition, or trial, they shall be furnished to counsel for the Plaintiff immediately.




Case 3:20-cv-00417-TRM-DCP Document 67 Filed 09/01/21 Page 1 of 5 PageID #: 417
       In accordance with the Health Insurance Portability and Accountability Act

 (“HIPAA”), 45 C.F.R. §160 and 164, Plaintiff hereby acknowledges, through counsel,

 that release of medical records per this Order shall be used for discovery purposes in

 the above-styled lawsuit. Plaintiff further acknowledges, through counsel, that any

 request for medical records shall include all records pertaining to treatment rendered

 to the Plaintiff, irrespective of type of treatment or time of services rendered within

 ten (10) years of the date of this Order. Lastly, Plaintiff acknowledges, through

 counsel, that records obtained per this Order may be disseminated to agents and/or

 associates of defense counsel, including but not limited to, their agents and expert

 witnesses, and that any such information disseminated will no longer be protected by

 HIPAA privacy standards.

       In further accordance with HIPAA, counsel for the Defendants hereby

 acknowledges that dissemination of records obtained per this Order shall be limited

 to agents, representatives, and expert witnesses. It is further

       ORDERED that Defendants are hereby authorized to inspect, reproduce, and

 copy all medical records, as they pertain to GRANT BEVIN HAMRICK, DOB:

 xx/xx/1964; SSN: xxx-xx-2874, which are in the possession of any doctor, nurse,

 hospital, or any other health care provider of the Plaintiff. Further, it is

       ORDERED that said hospitals, doctors or health care providers of the Plaintiff

 or their employees are authorized to release said information. Further, it is

       ORDERED that all records so acquired by this Order and authorization shall

 be paid for by Defendants and/or their attorneys, and copies provided to Plaintiff’s



                                                                                      2

Case 3:20-cv-00417-TRM-DCP Document 67 Filed 09/01/21 Page 2 of 5 PageID #: 418
 counsel within ten (10) days from receipt of same. However, if records are obtained

 less than thirty (30) days prior to a hearing, deposition, or trial, they shall be

 furnished to counsel for the Plaintiff immediately. Further, it is

        ORDERED that if documents are examined and not copied, Plaintiff’s counsel

 will be provided the name and address of the place where the documents exist, a

 listing of all documents examined and not copied within ten (10) days of such

 inspection and prior to any hearing, deposition, or trial if less than ten (10) days of

 such examination. Further, it is

        ORDERED that in the event the Defendants intend to use at trial any

 information reviewed pursuant to this Order of which copies are not obtained,

 Defendants shall advise counsel for the Plaintiff of that intent not less than thirty

 (30) days prior to trial. Further, it is

        ORDERED that this Order and Authorization is not a waiver of Plaintiff’s right

 of privacy or Plaintiff’s covenant of confidentiality with his physicians or other

 healthcare providers.     Plaintiff’s counsel hereby advises all of plaintiff’s

 treating physicians that this Agreed Order does not authorize any

 communication ex parte, or private conferences by and among any

 attorneys or their agents with any medical health care provider or any

 entity in possession of such medical records, unless plaintiff’s counsel is

 present at such conference, whith the exception that the defendants,

 defendants’ employees, and their record collection agents/representatives




                                                                                      3

Case 3:20-cv-00417-TRM-DCP Document 67 Filed 09/01/21 Page 3 of 5 PageID #: 419
 are permitted to contact the providers’ offices related to the collection of

 said records, only .

        This Order shall expire upon final disposition of this case and the law firm of

 Trammell, Adkins & Ward, P.C. or their designated representatives, shall be

 prohibited from using the Order thereafter and copies of all records obtained shall

 be destroyed no later than one (1) year after the time for appeals has been exhausted.

        The Defendants stipulate that the records obtained from any doctor, nurse,

 hospital, or any other health care providers are authentic and are kept in the regular

 course of business.

        If any records obtained or reviewed with the Order are not provided or revealed

 to Plaintiff’s counsel as provided herein, and/or if any ex parte discussion with

 Plaintiff’s treating physicians and/or other medical providers occur in violation of this

 Order, then sanctions may issue to specifically include prohibition of the use of said

 records, and/or prohibition of the use of any information discovered pursuant to any

 said ex parte discussions, for any purpose whatsoever and at any time in connection

 with this litigation.

        This Order may be amended by consent of the parties, or leave of court, to

 include additional medical providers of the Plaintiff that are identified throughout

 the course of discovery.

        IT IS SO ORDERED.
                                   ENTER:

                                   ___________________________________
                                   Debra C. Poplin
                                   United States Magistrate Judge

                                                                                        4

Case 3:20-cv-00417-TRM-DCP Document 67 Filed 09/01/21 Page 4 of 5 PageID #: 420
 Approved for Entry:

 s/Matthew E. Wright ______________
 Matthew E. Wright, No. 022596
 THE LAW FIRM FOR TRUCK SAFETY, LLP
 840 Crescent Centre Drive
 Suite 310
 Franklin, TN 37067
 P: (615) 455-3588
 F: (615) 468-4540
 matt@truckaccidents.com
 Attorneys for Plaintiff


 s/Kenneth W. Ward_________________
 Kenneth W. Ward
 TRAMMEL, ADKINS & WARD, PC
 1900 N. Winston Road
 Suite 600
 Knoxville, TN 37919
 Attorney for Nandleen, LLC d/b/a Nandleen
 Logistics, LLC and Reginald Devon James



 on August 26, 2021.




                                                                            5

Case 3:20-cv-00417-TRM-DCP Document 67 Filed 09/01/21 Page 5 of 5 PageID #: 421
